Citation Nr: 1438224	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-30 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to November 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran perfected an appeal of all the issues listed on the title page with the submission of a VA Form 9 substantive appeal in November 2011.  A November 2011 report of telephone contact indicates that the Veteran may wish to withdraw the claim of entitlement to service connection for diabetes mellitus.  As the Veteran is not represented by counsel, VA must liberally read his filings and fully develop any filing in determining all potential claims raised by the evidence.  See Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  With this in mind, the Board does not find that the Veteran has withdrawn the diabetes mellitus claim.  This is particularly so since the withdrawal was not in writing from the Veteran.  See 38 C.F.R. § 20.204(b)(1) (2013).  Thus, the claim remains on appeal.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The evidence of record suggests that the Veteran, who was presumably exposed to an herbicide agent in the Republic of Vietnam, may have diabetes mellitus or a skin disability.  The evidence of record also shows that the Veteran has peripheral neuropathy that may be related to diabetes mellitus or in-service numbness and cramps.  However, the evidence of record is insufficient to decide the claims.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

VA treatment records are current through September 2013.  Upon remand, any outstanding medical records must be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.   Obtain complete VA treatment records from the Indianapolis VA Medical Center, dated from September 2013.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the diabetes mellitus and peripheral neuropathy claims.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to determine whether the Veteran has diabetes mellitus.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current peripheral neuropathy is related to an injury, event, or disease incurred during service, to include herbicide exposure.  The examiner is to address service treatment records that show numbness of the lower extremities and cellulitis with lymphangitis of the left foot and toes.

If the Veteran is diagnosed with diabetes mellitus, the examiner is to also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current peripheral neuropathy is caused, or aggravated, by diabetes mellitus.

The examination report must include a complete rationale for all opinions expressed.  

3.  Also, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the skin disability claim.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to diagnose any current skin disability, including a determination as to whether the Veteran has chloracne.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current skin disability is related to an injury, disease, or event during service, to include herbicide exposure.

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

